DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2020 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 22-24, 26-29, 32-36, 39-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Publication No. 2008/0281322 (“Sherman”).

a main controller (15; see e.g. Par. 136, Fig. 2); 
a user interface (20; 500); and
a switching function block (36) having a first pair of connections (see Fig. 5; Fig. 1 – see at e.g. 30, 31) for connecting to a first pair of electrodes (see Fig. 5; Fig. 1), said switching function block further having a second pair of connections (see Fig. 5; Fig. 1 – see at e.g. 40, 41) for connecting to a second pair of electrodes (see Fig. 5; Fig. 1), said first pair of connections being distinct from said second pair of connections (see Fig. 5; Fig. 1), said first pair of electrodes being distinct from said second pair of electrodes (Examiner notes that the electrodes are not positively required and the connector(s) of the invention of Sherman are capable of intraoperative connection to a plurality of different catheters – ex. 90a, 90b, 90c – with the outputs being independent controllable – see Abstract – to operate in either of unipolar or bipolar modes as deemed proper by the operator – Par. 10 – such that when paired with a proper end effector the controller is capable of and configured to connect, independently, to a first pair of electrodes and a second pair of electrodes as needed);
a radio frequency (RF) power source (see generally 10 – also including the power supply components – see Fig. 1) configured to be selectively coupled to said first pair of electrodes and to said second pair of electrodes (via the switching function block), said main controller being configured to control the operation of the RF power source in accordance with inputs including at least one of a power parameter and a time 
wherein said main controller is configured to control the operation of said RF power source for conducting bipolar ablation between said first pair of electrodes in an opposing arrangement on opposing sides of a tissue site so as to form a pair of opposing first stage ablation regions in the site extending from respective sides of the tissue site towards a center of the tissue site during a first stage (as noted above, the electrodes themselves are not positively required, therefore their actual position with respect to the tissue is not of a concern of the claim, rather only the ability for the controller to interface with such an electrode system is necessary – the console of Sherman is configured to conduct bipolar operation to a plurality of electrode pairs and therefore is capable of performing the specified outcome when associated with a suitable effector unit that has the correct spatial arrangement of electrodes); and
wherein said main controller is further configured to control the operation of said RF power source for conducting bipolar ablation between said second pair of electrodes in a diametrical arrangement with respect to the first stage ablation regions to form a second stage ablation region intermediate said first stage ablation regions during a second stage, wherein said first stage being conducted in accordance with at least one of said power parameter and said time duration parameter such that upon termination of said first stage ablation, said pair of opposing first stage ablation regions together extend less than said depth of said tissue site (as noted above, the electrodes themselves are not positively required, therefore their actual position with respect to the tissue is not of a concern of the claim, rather only the ability for the controller to interface with such an electrode system is necessary – the console of Sherman is configured to conduct bipolar operation to a plurality of electrode pairs and therefore is capable of performing the specified outcome when associated with a suitable effector unit that has the correct spatial arrangement of electrodes); and
wherein said main controller is further configured to control said switching function block to make connections between said RF power source and said first and second pairs of electrodes, wherein said switching function block has said first and second pairs of connections so that said first pair of electrodes and said second pair of electrodes can be connected to said switching function block at the same time (see Fig. 1, 5, 21; Abstract; Par. 148, 149…etc).
Regarding Claim 23, Sherman discloses a console which is capable of interfacing with electrodes that present a diametrical arrangement comprises a first diametrical arrangement (note that the electrodes are not positively required), and wherein said RF power source is further configured to be coupled to a third pair of electrodes (via selective operation of the RF channel outputs),
said main controller being further configured to control the operation of said RF power source for conducting bipolar ablation during the second stage between said third pair of electrodes in a second diametrical arrangement with respect to the first stage ablation regions (again note that the electrode system is not positively required and the system of Sherman provides for a sufficient number of independently controllable 
Regarding Claim 24, Examiner again notes that the electrodes are not positively required and the system of Sherman is capable of and therefore configured for intraoperative connection with a second pair of electrodes comprises a different pair from the third pair of electrodes.
Regarding Claim 26, Examiner again notes that the electrodes are not positively required and the system of Sherman is capable of an therefore configured for intraoperative connection with electrodes suitable for producing a second stage ablation region which is in the center of said tissue site and is different than said first stage ablation regions wherein said second stage ablation regions completes the ablation through the entire depth of said tissue site.
Regarding Claim 27, Examiner again notes that the electrodes are not positively required and the system of Sherman is capable of an therefore configured for intraoperative connection with electrodes suitable for producing a second stage occurs after termination of said first stage.
Regarding Claim 28, Sherman discloses that the RF generator includes the main controller and the power source collectively formed as part of the generating console.
Regarding Claim 29, Sherman discloses that main controller is configured to control operation of said RF power source in accordance with said inputs including at 
Regarding Claim 32, Sherman discloses the main controller is configured to control said RF power source so as to provide power in counter-phase (see Par. 11, 12…etc.) to the electrodes of at least one of said first and second pairs of electrodes (via selective activation of the channels when programmed to the controller by the operator using the user interface and paired with the appropriate electrode effector device).
Regarding Claim 33, Sherman discloses the main controller is further configured to control said RF power source so as to apply a first signal to one of the electrodes of said at least one first and second electrode pairs and to apply a second signal to the other one of the electrodes of said at least one first and second electrode pairs, wherein said first and second signals are offset in phase by 180 electrical degrees (via selective activation of the channels when programmed to the controller by the operator using the user interface and paired with the proper electrode effector device).
Regarding Claim 34-35, Sherman discloses the device is capable of creating the first and second signals which are alternating current (AC) signals having a predetermined frequency (see Par. 139) in the radio frequency (RF) range between about 50 kHz and 500 kHz.
Regarding Claim 36, Sherman discloses the RF ablation generator is configured to power said first pair of electrodes at a substantially constant power (Par. 22).
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 30, 37, 38, 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2008/0281322 (“Sherman”) as applied above, and further in view of U.S. Patent No. 5,558,671 (“Yates”).
Regarding Claims 30, 37, 38, and 41, Sherman discloses the invention substantially as claimed except that the main controller is  “configured to interact with an impedance detection circuit to obtain data indicative of an impedance value measured through or using one or more of the electrodes. However, Yates discloses a related ablative electrosurgical apparatus (10) which is configured such that the main controller communicates with an impedance detection circuit to obtain data indicative of the impedance values measured at the ablative electrodes (Abstract; Fig. 10), such data being useful for feedback control of the operation of the electrodes in order to compare the actual measured impedance with a threshold (RE: a saturation condition, i.e. the impedance increases to a certain level) and expected values in order to control the RF power of the electrodes to - for example - shut off the electrode if the impedance exceeds a threshold, detect open or short circuits, and ensure that actual power output is commensurate with desired power output (see Col. 2, Ln. 50 - Col. 3, Ln. 23). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the controller of Sherman to be capable of communication with an impedance detection circuit, as disclosed by Yates, in order to permit feedback based control over the electrode output thereby improving safety of the device and patient outcomes.

Claim(s) 22-24, 26-29, 36, 39, and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,039,732 (“Ichikawa”) in view of U.S. Publication No. 2006/0217700 (“Garito”).
Regarding Claims 22 and 39, Ichikawak discloses an apparatus (301), comprising: 
a main controller (327); 
a user interface (328); and
a switching function block (326) having a first pair of connections (320a) for connecting to a first pair of electrodes, said switching function block further having a second pair of connections (320b) for connecting to a second pair of electrodes, said first pair of connections being distinct from said second pair of connections, said first pair of electrodes being distinct from said second pair of electrodes (see Fig. 2); and
a radio frequency (RF) power source (304 to 325) configured to be selectively coupled to said first pair of electrodes and to said second pair of electrodes (via operation of switching function block), said main controller being configured to control the operation of the RF power source in accordance with inputs (see at 328 – i.e. “selecting various waveforms and for setting various control values of circuits”).
	Ichikawa fails to explicitly disclose that the main controller is configured to adjust at least one of a power parameter and a time duration parameter received from a user through said user interface. However, Garito discloses that it is known to provide a 
	The console of Ichikawa is configured such that the main controller can control the operation of RF power for conducting bipolar ablation between a first pair of electrodes (see at least at 320b – with Examiner nothing that the electrodes are not positively required) in accordance with at least one of said power parameter and said time duration parameter (as modified above); and
the main controller is further configured to control the operation of said RF power source for conducting ablation between a second pair of electrodes (see at 320a) in accordance with at least one of said power parameter and said time duration parameter (as modified above).
Ichikawa implies, but does not explicitly state, that the connections (320a and 320b) are provided through ports such that the instrument is separable from the console. However, such explicit ports are known to the prior art (see Garito – Fig. 1 at 16, 18, and 20). As such, it would have been obvious for a person having ordinary skill 
In performing such a modification the CONSOLE of Ichikawa is configured such that the main controller is configured to control the operation of said RF power source for conducting bipolar ablation between said first pair of electrodes in an opposing arrangement on opposing sides of a tissue site so as to form a pair of opposing first stage ablation regions in the site extending from respective sides of the tissue site towards a center of the tissue site during a first stage (when paired with an appropriate electrode effector – see generally 333 – which is configured to arrange the electrodes in such a fashion; Examiner notes that the electrodes are not positively required);
the main controller is further configured to perform bipolar ablation (should a user elect to replace instrumentation 331, 332 with a bipolar electrode effector in place of the monopolar effector 331 and the return electrode 332) between said second pair of electrodes in a diametrical arrangement with respect to the first stage ablation regions to form a second stage ablation region intermediate said first stage ablation regions during a second stage, wherein said first stage being conducted in accordance with at least one of said power parameter and said time duration parameter such that upon termination of said first stage ablation, said pair of opposing first stage ablation regions together extend less than said depth of said tissue site (when paired with an appropriate 
wherein said main controller is further configured to control the switching function block to make connections between said RF power source and said first and second pairs of electrodes, wherein said switching function block has the first and second pairs of connections so that said first pair of electrodes and said second pair of electrodes can be connected to said switching function block at the same time (se Fig. 2).
Regarding Claim 23-24, Examiner again notes that the electrodes are not positively required and therefore the console of Ichikawa, infunction use, is configured for use with electrode systems, wherein the diametrical arrangement comprises a first diametrical arrangement, and wherein said RF power source is further configured to be coupled to a third pair of electrodes,
and said main controller being further configured to control the operation of said RF power source for conducting bipolar ablation during the second stage between said third pair of electrodes in a second diametrical arrangement with respect to the first stage ablation regions (when paired with the proper electrodes – said electrodes not being positively required and the electrodes of Ichikawa being replaceable with any suitably designed electrode system) wherein the second pair of electrodes comprises a different pair from the third pair of electrodes.

Regarding Claim 28, Ichikawa discloses the radio frequency (RF) ablation generator includes said main controller and said RF power source (see Fig. 2).
Regarding Claim 29, Ichikawa, as modified by Garito, provides for the main controller is configured to control operation of said RF power source in accordance with said inputs including at least one of said power parameter and said time duration parameter received from a user thereof through a user interface (see Fig. 1; Par. 43).
Regarding Claim 36, Ichikawa provides for an RF ablation generator (see modifications above to permit user selectable control over the power in view of Garito) which is configured to power said first pair of electrodes at a substantially constant power (as per the settings of Garito – see e.g. Par. 43).
Regarding Claim 40, the console of Ichikawa is capable of and configured for interfacing with suitable first and second electrode pair based systems to provide switching therebetween (the electrode systems not be positively required by the claims) such that a set of electrodes may be properly selected whereby said second .
Claim(s) 30, 37, 38, 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,039,732 (“Ichikawa”) in view of U.S. Publication No. 2006/0217700 (“Garito”) as applied above, and further in view of U.S. Patent No. 5,558,671 (“Yates”).
Regarding Claims 30, 37, 38, and 41, Ichikawa discloses the invention substantially as claimed except that the main controller is  “configured to interact with an impedance detection circuit to obtain data indicative of an impedance value measured through or using one or more of the electrodes. However, Yates discloses a related ablative electrosurgical apparatus (10) which is configured such that the main controller communicates with an impedance detection circuit to obtain data indicative of the impedance values measured at the ablative electrodes (Abstract; Fig. 10), such data being useful for feedback control of the operation of the electrodes in order to compare the actual measured impedance with a threshold (RE: a saturation condition, i.e. the impedance increases to a certain level) and expected values in order to control the RF power of the electrodes to - for example - shut off the electrode if the impedance exceeds a threshold, detect open or short circuits, and ensure that actual power output is commensurate with desired power output (see Col. 2, Ln. 50 - Col. 3, Ln. 23). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the controller of Ichikawa to be capable of communication with an impedance detection circuit, as disclosed by Yates, in order to permit .
Claim(s) 32-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,039,732 (“Ichikawa”) in view of U.S. Publication No. 2006/0217700 (“Garito”) as applied above, and further in view of U.S. Patent No. 5,542,916 (“Hirsch”).
Regarding Claims 32 and 33, Ichikawa discloses the invention substantially as claimed except that the main controller is configured to control the RF power source such that the first and second pairs of electrodes are operated 180 degrees out of phase (i.e. counter-phase). However, Hirsch discloses ablative electrodes (26) wherein the electrodes can be operated out of phrase from one another, the degree to which they are out of phase being adjustable by a controller (Fig. 4; Col. 5, in. 10-22). Hirsch discloses that by operating electrodes out of phase the lesion volume can be controllably increased (Table 1; Col. 8, in. 49-83). 
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the output connectors as switching block function of the device of Ichikawa to be configured to power two pairs of out of phase electrodes, as disclosed by Hirsch, in order to improve control over the lesion volume.
Hirsch tails to explicitly disclose to what specific degree of phase shift the controller is capable of, but as the controller is adjustable and the phase is established to be a result effective variable Examiner submits, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to allow adjustments as to the phase of the electrode output of the device of Ichikawa, as disclosed by Hirsch, including values including 
Regarding Claim 34, Ichikawa, as modified above in view of, Hirsch describes that along with phase (i.e. an AC voltage) the frequency of RF signals can be controlled (Abstract, Hirsch), i.e. assigned a predetermined frequency (the frequency being dependent on the output of the controller). It would have been obvious tor a person having ordinary skill in the art at the time the invention was made to configure the controller of the invention of Ichikawa to provide control over the frequency of the ablative RF energy, as disclosed by Hirsch, in order to more accurately control the extent of ablation of the target tissue to permit use of the console with other known, prior art electrode systems (Abstract - Hirsch).
Regarding Claim 35, Ichikawa fails explicitly disclose the frequency range for the RF energy. However, Hirsch discloses that effective RF energy can be provided for ablative procedures in exemplary values of 460 kHz and 480 kHz (see Col. 8, In. 49-63), values entirely within the range identified by Applicant. Furthermore, Examiner notes that Hirsch establishes frequency to be a result effective variable for controlling tissue ablation and it has been held that discovering the optimal or workable range of a result effective variable requires only routine and customary skill in the art. Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the controller of the device of Ichikawa to be configured to adjust frequency within the range of 50 kHz and 500kHz, including specific examples of 460 kHz and 480kHz as disclosed by Hirsch, thereby only achieving the expected results of selecting a suitable RF frequency range for the purposes of providing tissue ablation to achieve a variety of different ablation profiles for different tissue thicknesses and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/02/2021